Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed November 15, 2021.
Claims 1-9, 14-22, 24, and 25 are currently pending and are under examination.
Benefit of priority is to February 16, 2017.

Withdrawal of Objections and Rejections:
The objection to the disclosure is withdrawn.
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code, is withdrawn.
The rejection of Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
The rejection of Claim(s) 1, 3, and 6-8  under 35 U.S.C. 102a1 as being anticipated by Sevlever et al. (2015; Genetically-controlled vesicle-associated membrane protein 1 expression may contribute to Alzheimer’s pathophysiology and susceptibility. Molecular Neurodegeneration. 10:18, pages 1-12), is withdrawn. The Examiner appreciates Applicants concise explanation of her misinterpretation of Sevlever et al. 
The rejection of Claim(s) 1-4, 6-9, 14-22, 24, and 25 under 35 U.S.C. 102(a1) as anticipated by Miesenbock et al. (US 2004/0137611), is withdrawn. See the Examiner’s Reasons for Allowance below.



									

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest to place make fusion proteins comprising an N-terminal luciferase and a C-terminal VAMP.
Applicants urge that Meisenbock et al. do not teach that the luciferase is placed at the N-terminal of VAMP2 because Meisenbock et al. teach that the targeting polypeptide of the invention preferably is targeted to exocytotic vesicle membranes and the amino acid sequence required for generation of the optical signal is preferably located at the lumenal surface of the vesicle membranes at [0014]. Therefore, because the VAMP2 comprises a C-terminal anchor region the luciferase would be presented away from the lumen and into the cytosol if the luciferase were placed at the N-terminal as claimed. While Meisenbock et al. teach at [0109] that the targeting modules of this invention comprise an amino acid sequence which upon expression provides for targeting the sequence to a specific cellular location. In this case of synaptic vesicles this would preferably be the lumenal surface of synaptic vesicles, preferably including a sequence sufficiently homologous to an endogenous protein to cause the sequence to be transported to the desired location. The targeting module may comprise a plurality of regions including at least one targeting region and at least one luminescent attachment The luminescent attachment site is not restricted to any particular portion of the targeting module provided it is accessible to the luminescent module if other portions of the targeting module are membrane bound or embedded within a membrane.  
Yet, in the case of the VAMP proteins, Trimble et al. (1988; VAMP-1: a synaptic vesicle –associated integral membrane protein. Proc. Natl. Acad. Sci. 85: 4538-4542), Figure 1 shows that the N-terminal of the VAMP proteins is cytosolic while the C-terminal is anchored in the membrane.  Thus, the placement of the luciferase onto the N-terminus of any of the VAMP proteins would place the luciferase into the cytosol, which would teach away from the intention of Meisenbock et al. 
The Examiner notes that the IDS submitted December 21, 2021 appears to provideprior art as referenced in a Japanese office action, yet it is “secret prior art” of which the Examiner is not in possession.
	Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656